_____________

                                No. 96-1426SI
                                _____________

Ronald Birmingham; Bonnie               *
Birmingham; Herbert Betz; Linda         *
Betz,                                   *
                                        *
              Plaintiffs-Appellants,*
                                    *
     v.                             *
                                    *
Mettler-Toledo, Inc., doing         *
business as Toledo Scale            *
Company, also known as Mettler      *
Instrument Corp., also known as     *
CIBA Geigy, also known as           *   Appeal from the United States
CIBA-Geigy SA France, also          *   District Court for the Southern
known as CIBA-Geigy AG Swiss,       *   District of Iowa.
also known as Reliance Electric     *
Engineering Co., also known as      *         [UNPUBLISHED]
Reliance Electric Company;          *
Farrel Co., a division of USM       *
Corporation; CIBA-Geigy             *
Corporation,                        *
                                    *
           Defendants-Appellees,    *
____________________                *
                                    *
Bridgestone/Firestone, Inc.,        *
                                    *
           Intervenor Below --      *
           Appellant.               *
                              _____________

                        Submitted:   November 19, 1996

                          Filed: November 27, 1996
                                _____________

Before FAGG and HANSEN, Circuit Judges, and MAGNUSON,* District
      Judge.
                              _____________


PER CURIAM.




     *The Honorable Paul A. Magnuson, United States
     District Judge for the District of Minnesota,
     sitting by designation.
     The Birmingham, Betz, and Bridgestone/Firestone appellants appeal the
district court's order granting summary judgment in this diversity-based
products liability action.   After de novo review, we conclude that no error
of law appears, and we affirm the judgment of the district court for the
reasons stated in its order.      See 8th Cir. R. 47B.    We also deny the
pending motion for dismissal from the appeal and the related request for
sanctions as moot.


     Affirmed.


     A true copy.


           Attest:


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-